I)ISMISS; Opinion tiled November 8, 2012




                                              In The
                                    (i:nurt   nf _ipia1
                         Yifth    Di6trirt    uf txa at alla
                                       No. 05-12-00718-CV



                                   PENNY YATES, Appellant

                                                 V.

                 SOUTh HAMPTON COMMUNiTY hOSPITAL, Appellee


                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-I 1-08435-D


                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Francis and Lang-Miers
                               Opinion By Chief Justice Wright

       Before the Court is appellant’s November 1. 2012 motion to dismiss the appeal. Appellant

informs the Court that she no longer desires to pursue the appeal. Accordingly, we grant appellant’s

motion and dismiss the appeal. See TEx. R. App. P. 42.l(a)(l).




                                                      CAROLyAWIUOHT
                                                      CHIFF tTJSTlCE/

12071 8F.P05
                                   uiirt nf AI1pcat!i
                       .FiitIt District nf ixw at Oa11a

                                      JUDGMENT
PENNY Y\JFS. Appellant                             Appeal ironi the County Court at Law No. 4
                                                   of I)al las County. fexas. (Tr.Ct.No. CC—li—
No. 05-I -007 1 8-CV                               08435- I)).
                                                   Opinion delivered by Chief Justice Wright.
SO UT H HAMPTON            COMM UN IT Y            JuStices Francis and Lg M icr s,    -




HOSPITAL, Appelice                                 participating.


       Based on the Courts opinion of this date. the appeal is DISMISSED.

       It is ORDERED that appellee, South I-Iampton Community Hospital, recover its costs ofthe
appeal from appellant, Penny Yates.


Judgment entered November 8, 2012.




                                                   CAROLYN WRIGhT
                                                   CHiT F/JUS1ICE
                                                            .:.